Citation Nr: 1008580	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has a 
current respiratory disorder that is due to any incident or 
disease incurred in or aggravated by active military service.  

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has hypertension that was incurred in or aggravated by active 
military service, and hypertension is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.  


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may hypertension be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease, 
including hypertension, become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection for a 
respiratory condition and asthma is warranted because the 
medical evidence shows the conditions were diagnosed in 
service and have continued since service.  


Respiratory Condition

The service treatment records reveal that, at the Veteran's 
pre-enlistment examination in December 1966, his lungs and 
chest were normal and the Veteran denied having asthma or 
trouble with his ear, nose, and throat.  In May 1969, the 
Veteran was diagnosed with bronchitis after presenting for 
treatment complaining of a cough and head cold.  Subsequent 
treatment records show the Veteran continued to complain of a 
cough and was variously diagnosed with an upper respiratory 
infection (URI) with bronchitis and nasopharyngitis with 
bronchitis.  See service treatment records dated May and 
November 1970.  

At his separation examination in March 1971, the Veteran 
reported having shortness or breath and ear, nose, and throat 
trouble.  He denied having asthma.  The examining physician 
did note that the Veteran had shortness of breath with one 
episode of bronchitis in 1969; however, the examiner stated 
that the condition had resolved with no complications or 
sequelae, providing evidence against this claim.  

The post-service treatment records reflect that the Veteran 
has a history of mild asthma; however, there is no indication 
as to when, where, or by whom the Veteran was initially 
diagnosed with asthma.  See private medical records from Dr. 
H.V. dated February 2006 to October 2007.  

At the February 2008 VA examination, the Veteran reported 
that he was having shortness of breath at the time he was 
admitted for treatment of congestive heart failure in 2000 
and he believes he was diagnosed with asthma at that time.  
He also reported that, in 2004, a pulmonologist told him that 
his breathing problems were due to his weight.  The examiner 
noted that the Veteran is able to walk for short distances at 
a time due to dyspnea and that the Veteran has not had 
asthmatic attacks.  The Veteran was noted to have wheezing, 
which responds to an inhaler.  

After reviewing the claims file and conducting a clinical 
examination of the Veteran that included pulmonary function 
tests, the examiner diagnosed the Veteran with asthma and 
opined that it is less likely than not that the Veteran's 
current asthma is related to any condition that occurred 
during active duty.  

In making this determination, the VA examiner noted that the 
Veteran was seen once in 1969 for bronchitis with shortness 
of breath, which was noted to be resolved, without any 
complications or sequela, at the discharge examination.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for a 
respiratory disorder.  While the Veteran was shown to have 
bronchitis and an upper respiratory infection during service, 
the evidence reflects that his respiratory problems had 
resolved by the time he was discharged from service, without 
any complications or sequelae.  The Board also notes the 
Veteran has not provided or identified medical evidence that 
would show he complained of or received treatment for asthma 
during his first post-service year.  In fact, the evidence 
reflects that the Veteran reported being diagnosed with 
asthma in 2000, more than 20 years after he was separated 
from service.  See February 2008 VA examination report.  
Nevertheless, the only post-service medical documentation of 
asthma is in private medical records dated from February 2006 
to October 2007, which noted the Veteran has a history of 
mild asthma.  There is no indication as to when the initial 
diagnosis of asthma was rendered; nor is there any indication 
as to the etiology of the Veteran's asthma.  

It is unclear if the Veteran believes he has had this problem 
since service, or whether he believes his current problem is 
related to the problem he had during service (with a long 
period of time without this condition).  In any event, with 
regard to any possible statement that he has had this problem 
continuously since service, the Board must find the gap in 
the evidentiary record militates against a finding that any 
respiratory condition manifested during service caused or 
resulted in a chronic disorder that has lasted decades, and 
also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

Further, in evaluating the ultimate merit of this claim, the 
Board finds most probative the medical opinion provided by 
the February 2008 VA examiner.  As noted, the examiner 
reviewed the Veteran's claims file, including the service 
treatment records, and examined the Veteran before finding 
that it is less likely than not that the Veteran's current 
asthma is related to any condition manifested during service.  
The Board finds probative that the examiner's opinion is 
supported by the other evidence of record, including the 
service treatment records and the Veteran's own statements as 
to when he was diagnosed with asthma.  The Board also finds 
probative that there is no opposing medical or lay opinion of 
record that suggests the Veteran's asthma is related to his 
military service, to include the diagnoses of bronchitis and 
URI shown therein.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for a respiratory disorder, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

Under VA regulations, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90 mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  
38 U.S.C.A. § 4.104, Diagnostic Code (DC) 7101 (2009).  

The Veteran has asserted that he was diagnosed with 
hypertension at some point in the 1970s.  See February 2008 
VA examination.  He has also asserted that he was told he had 
elevated blood pressure during service while at sick call for 
treatment of bronchitis.  

The service treatment records reflect that the Veteran's 
blood pressure reading was 120/50 at his pre-enlistment 
examination in December 1966.  In December 1969, the Veteran 
had an elevated blood pressure reading of 130/90 while 
receiving treatment for swollen ankles and legs.  There is no 
indication that the elevated blood pressure reading was 
subsequently confirmed or that the Veteran continued to 
exhibit elevated blood pressure throughout the remainder of 
service.  

At his separation examination in March 1971, the Veteran's 
blood pressure was 130/84.  The examining physician noted the 
Veteran had one episode of high blood pressure in December 
1969, but he stated there were no compilations or sequelae 
related thereto.  

The post-service medical evidence reflects that the Veteran 
has a long-standing history of hypertension.  See private 
medical records dated from February 2006 to October 2007; see 
also VA outpatient treatment records.  The first time the 
Veteran is shown to have a diagnosis of hypertension is in 
March 2006, at which time a 30 year history of hypertension 
is noted.  The post-service medical evidence does not contain 
any indication as to the etiology of the Veteran's 
hypertension.  

At the February 2008 VA examination, the Veteran reported 
that he was diagnosed with hypertension sometime in the 
1970s.  After reviewing the claims file, the VA examiner 
noted the Veteran's blood pressure readings at pre-
enlistment, separation, and during service and, based on this 
information, the examiner stated there is insufficient 
evidence to find the Veteran met the requirements for a 
diagnosis of hypertension during service.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
hypertension.  While the Veteran had one elevated blood 
pressure reading during service, there was no subsequent 
diagnosis of hypertension and no complications or sequelae of 
the elevated blood pressure reading shown during the 
remainder of service, including at his separation 
examination.  

In addition, the Veteran is not shown to have manifested or 
been diagnosed with hypertension until March 2006, which is 
more than 20 years after he was separated from service.  The 
Board does note that the Veteran was noted to have a 30 year 
history of hypertension in March 2006; however, this 
information dates the Veteran's diagnosis of hypertension 
back to 1976, which is still five years after separation from 
service.  

In evaluating this claim, the Board finds probative that no 
medical professional has related the Veteran's current 
diagnosis of hypertension to his military service.  In this 
regard, the Board notes that the February 2008 VA examiner 
did not specifically state whether it is likely or not that 
the Veteran's hypertension is related to service; however, 
the Board finds that an additional medical opinion is not 
necessary, and that the Veteran was not prejudiced thereby, 
because there is no event, injury, or disease in service to 
which the Veteran's current hypertension can be related.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this context, the Board notes that the elevated blood 
pressure reading during service was acute and transitory, 
given the lack of evidence showing an elevated blood pressure 
reading or diagnosis of hypertension until five years later, 
at best.  Indeed, this gap of years in the record 
preponderates against a finding that the in-service elevated 
blood pressure reading represented a chronic disorder, and 
also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); 
Maxson, supra.  

The Board does not doubt the Veteran sincerely believes his 
hypertension is related to military service.  However, the 
determination as to medical etiology in this case requires a 
sophisticated medical opinion, and there is no medical 
opinion or evidence of record that suggests the Veteran's 
hypertension is related to his military service.  The Board 
has considered the Veteran's statements about why he believes 
his hypertension is related to service; however, there is no 
indication that the Veteran has the requisite knowledge of 
medical principles to provide an opinion on matters involving 
medical causation or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, the Board finds there is no evidence of a 
hypertension disability during service or for at least five 
years thereafter; nor is there evidence of a medical nexus 
between the Veteran's current hypertension and military 
service.  As such, the Board finds the preponderance of the 
evidence is against the grant of service connection for 
hypertension, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in July 2007 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The July 2007 letter also informed the 
Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service and post-service treatment records.  In 
this regard, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for a respiratory disorder 
is denied.  

Entitlement to service connection for hypertension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


